


109 HRES 1043 IH: Directing the Director of National

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1043
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Conyers (for
			 himself, Mr. Hinchey,
			 Mr. Van Hollen,
			 Ms. Waters,
			 Mr. Wexler,
			 Mr. Honda,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Maloney,
			 Ms. Corrine Brown of Florida,
			 Mr. Pastor,
			 Mr. Weiner,
			 Mrs. Capps,
			 Mr. Rush, Ms. Zoe Lofgren of California,
			 Mr. Olver,
			 Mr. Grijalva,
			 Ms. Linda T. Sánchez of California,
			 Mr. Schiff,
			 Mrs. Christensen,
			 Ms. Woolsey,
			 Ms. Lee, Mr. Payne, Ms.
			 Schakowsky, Mr. Davis of
			 Illinois, Ms. Watson,
			 Mr. Stark,
			 Mr. Lewis of Georgia,
			 Mr. Frank of Massachusetts,
			 Mr. DeFazio,
			 Mr. Markey,
			 Ms. Norton,
			 Mr. Evans,
			 Mr. Serrano,
			 Ms. Baldwin,
			 Mr. Delahunt,
			 Mr. Farr, Mr. McGovern, Mr.
			 Meehan, Mr. Owens,
			 Mr. Ackerman,
			 Ms. Moore of Wisconsin,
			 Ms. Kilpatrick of Michigan,
			 Mr. Thompson of Mississippi,
			 Mr. Blumenauer,
			 Mr. McDermott, and
			 Mr. Berman) submitted the following
			 resolution; which was referred to the Select
			 Committee on Intelligence (Permanent Select)
		
		RESOLUTION
		Directing the Director of National
		  Intelligence to submit to the House of Representatives not later than 14 days
		  after the date of the adoption of this resolution, in unclassified form, all
		  documents in the possession of the Director concerning the impact of the war in
		  Iraq on terrorism and terrorist threats, including a National Intelligence
		  Estimates entitled Trends in Global Terrorism: Implications for the
		  United States dated on or about April, 2006, and any other actual or
		  pending National Intelligence Estimates concerning Iraq.
	
	
		That the Director of National Intelligence
			 is directed to submit to the House of Representatives not later than 14 days
			 after the date of the adoption of this resolution, in unclassified form, all
			 documents in the possession of the Director concerning the impact of the war in
			 Iraq on terrorism and terrorist threats, including a National Intelligence
			 Estimates entitled Trends in Global Terrorism: Implications for the
			 United States, dated on or about April, 2006, and any other actual or
			 pending National Intelligence Estimates concerning Iraq.
		
